                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION


 DEIDRE LECHOWSKI-MERCADO, and
 OWEN MERCADO,

                      Plaintiffs,
                                                        CV 21–10–M–DLC
        vs.

 SEELY SWAN HIGH SCHOOL, and                                  ORDER
 MISSOULA COUNTY PUBLIC
 SCHOOL DISTRIT, a department of
 MISSOULA COUNTY, MT,

                      Defendants.



      Before the Court is Third-Party Cannon Hawkinson’s Motion to Quash

Subpoena Duces Tecum. (Doc. 13.) On February 5, 2021, the Court authorized

Plaintiffs to serve a third-party subpoena on Mr. Hawkinson, who is a minor.

(Doc. 5.) On March 8, 2021, Plaintiffs subpoenaed Mr. Hawkinson demanding

that he turn over his phone so that his social media accounts could be searched.

(Doc. 14-1.) On March 22, 2021, Mr. Hawkinson, through counsel, brought this

motion to quash that subpoena. (Doc. 13.) Mr. Hawkinson argues that the

requested information is overly broad and therefore violates his privacy rights.

(Doc. 14 at 5.) The Court agrees in part and will grant the motion to quash as

explained below.
                                         1
                                        Discussion

       Plaintiffs allege that Mr. Hawkinson used his social media accounts to bully

and harass Plaintiff Owen Mercado. Plaintiffs allege the administration at Mr.

Mercado’s high school knew about the bullying and took no action to stop it. The

subpoena issued to Mr. Hawkinson requests that he produce his cell phone for

cloning so that investigators may extract all relevant information. (Doc. 14-1 at 2.)

Additionally, the subpoena requests that Mr. Hawkinson provide copies of any

communications on Instagram, Facebook, Twitter, SnapChat, and other electronic

mediums about Owen Mercado, his immediate family members, any other student

at his school, or any member of the school’s staff. (Id.)

       Mr. Hawkinson has no objection to providing copies of his public

communications about Mr. Mercado. 1 (Doc. 14 at 5.) But he objects to having his

phone cloned and he objects to producing any private communications about Mr.

Mercado or any other student or staff member. (Id.) He also argues that Plaintiffs

have not taken any steps to safeguard the information they seek from unauthorized

disclosure. (Id. at 5.)




1
  The subpoena also requests information about “any member of [Owen Mercado’s] immediate
family[.]” Mr. Hawkinson has not indicated whether he objects to disclosure of information
concerning these persons. Because the Court is allowing discovery of communications about
Owen Mercado, the Court will similarly allow discovery of communications about his family, as
his mother is also a Plaintiff in this suit.
                                              2
      Plaintiffs assert that Mr. Hawkinson’s private communications should not be

protected from discovery because he put those private communications at issue by

name-calling Mr. Mercado. (Doc. 20 at 4.) Plaintiffs additionally argue that

information shared on the internet is not private because it is hosted by third-party

servers. (Id. at 6–7.) Finally, to address Mr. Hawkinson’s concerns over the lack

of appropriate safeguards, Plaintiffs propose his cell phone be surrendered to a

private investigator, who will sort through the information and turn over only

relevant information. (Id. at 8–9.) Plaintiffs propose that they share the costs of

this service with Mr. Hawkinson. (Id. at 9.)

      Under Federal Rule of Civil Procedure 45, a party may command a non-

party to “produce designated documents, electronically stored information, or

tangible things in that person’s possession, custody, or control.” Fed. R. Civ. P.

45(a)(1)(A)(iii). Rule 26 allows a party to obtain discovery concerning any non-

privileged matter that is relevant to any claim or defense. Fed. R. Civ. P. 26(b)(1).

“Information within this scope of discovery need not be admissible in evidence to

be discoverable.” Id. “It is well established that the scope of discovery under

a subpoena issued pursuant to Rule 45 is the same as the scope of discovery

allowed under Rule 26(b)(1).” Painters Joint Committee v. Employee Painters

Trust Health & Welfare Fund, 2011 WL 4573349 at *5 (D. Nev. Sept. 29, 2011);




                                          3
Beinin v. Ctr. for Study of Popular Culture, No. 06-cv-02298 JW, 2007 WL

832962, at *2 (N.D. Cal. Mar. 16, 2007).

      A subpoena should not be enforced where it imposes an “undue burden.”

Fed. R. Civ. P. 45(d)(1). Similarly, courts must limit discovery if “the discovery

sought . . . can be obtained from some other source that is more convenient, less

burdensome, or less expensive.” Fed. R. Civ. P. 26(b)(2)(C)(i). A party seeking a

subpoena must therefore take steps to avoid imposing an undue burden or expense

on a third-party subpoena recipient. Fed. R. Civ. P. 45(d)(1). For this reason,

“Rule 45(d)(2)(B)(ii) requires the district court to shift a non-party’s costs of

compliance with a subpoena, if those costs are significant.” Legal Voice v.

Stormans Inc., 738 F.3d 1178, 1184 (9th Cir. 2013). “[W]hen discovery is ordered

against a non-party, the only question before the court in considering whether to

shift costs is whether the subpoena imposes significant expense on the non-party.

If so, the district court must order the party seeking discovery to bear at least

enough of the cost of compliance to render the remainder ‘non-significant.’” Id.

      Additionally, a court may restrict discovery where the information sought

infringes on an individual’s privacy rights. Soto v. City of Concord, 162 F.R.D.

603, 616 (N.D. Cal. 1995) (“Federal Courts ordinarily recognize a constitutionally-

based right of privacy that can be raised in response to discovery requests.”).

Where privacy interests are in play, a court “evaluate[s] whether privacy interests


                                           4
should prevail over the interest in fully discovering a case,” by “balanc[ing] the

party’s need for the information against the individual’s privacy rights.” Marshall

v. Galvanoni, 2019 WL 2491524, at *2 (E.D. Cal. June 14, 2019).

      Only private communications are at issue in this motion. Mr. Hawkinson

does not object to Plaintiffs’ discovery requests to the extent those requests seek

communications that were posted publicly on his social media accounts. The

Court rejects Plaintiffs’ argument that electronic communications are never private

in the sense that all social media content takes place on third-party servers. Users

of social media have privacy interests in communications sent as direct messages

or posts shared only with a select group of persons. Even if this form of “privacy”

is ultimately illusory as Plaintiffs’ suggests, internet sites like Instagram and

Facebook go to lengths to suggest to their users that certain content can be shared

securely, discretely, and privately by activating various privacy and security

settings.

      That this information is private does not mean that it is not discoverable.

Plaintiffs are correct that Mr. Hawkinson placed some of his private

communications at issue by allegedly engaging in malicious speech about Mr.

Mercado. To the extent the subpoena targets Mr. Hawkinson’s private

communications that discuss Mr. Mercado, such communications are relevant and

discoverable. Otherwise, the Court agrees with Mr. Hawkinson that


                                           5
communications about other students or staff at his high school exceed the scope of

relevancy. Plaintiffs have not convinced the Court that this information is

necessary to their claims. To allow discovery of communications which are, at

best, tangentially related infringes on Mr. Hawkinson’s privacy rights.

      Turning now to Plaintiffs’ safeguarding and cost-sharing proposal, Rule 45

requires the Court to be very cautious when placing a financial burden on a third-

party subpoena recipient and requires the Court to shift the costs to the party

seeking the discovery where the costs become significant. Fed. R. Civ. P.

45(d)(2)(B)(ii). Given Mr. Hawkinson’s status as a minor, the Court views the

costs of hiring a private investigator to sort through his cell phone data as

significant. The Court otherwise agrees with Plaintiffs’ proposal that the use of an

investigator to sort through and protect information that is not discoverable from

reaching Plaintiffs’ counsel is an appropriate safeguard. However, if Plaintiffs

want this information, they must bear the full cost of getting it. Accordingly,

      IT IS ORDERED that the Motion (Doc. 13) is GRANTED in part. The

subpoena is valid to the extent it seeks communications that are directed to,

discuss, or otherwise pertain to Plaintiff Owen Mercado or any member of his

immediate family. The subpoena is quashed to the extent it seeks communications

about other students or staff. Plaintiffs’ proposal to hire a private investigator is

adopted except to the extent it requires Mr. Hawkinson to share costs.


                                           6
      IT IS FURTHER ORDERED that Plaintiffs’ Response and Motion to

Compel (Doc. 20) is GRANTED in part and DENIED in part consistent with the

terms outlined in this order.

      DATED this 6th day of July, 2021.




                                      7
